Citation Nr: 1506372	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in April 2012, and a transcript of the hearing is associated with his claims folder.  The Acting Veterans Law Judge who conducted that hearing is no longer employed by the Board, and so the Veteran elected another Board hearing, which was held by the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is also of record.

The case was most recently before the Board in July 2014, when the Board rendered final decisions on matters of service connection for right shoulder and right knee disorders.  Issues of service connection for pulmonary and left shoulder disability which were remanded in April 2013 were granted by the RO in December 2014, so they are no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current arthritic left knee disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in November 2008.

VA has obtained all available service treatment records; assisted the Veteran in obtaining evidence; obtained a VA medical examination in September 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examination is adequate as it show consideration of relevant information of record and renders the necessary medical opinion in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Unfortunately, most of the Veteran's service treatment records are unavailable.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

The Veteran's service personnel records show that he was a combat engineer from 1972 to 1979.   

Service treatment records are largely unavailable, with no available service treatment records showing whether the Veteran had in-service left knee disease, injury, or symptoms.  

A December 2000 VA Agent Orange examination report covering a number of potential bodily problems makes no mention of a left knee disorder and indicates that the Veteran ambulated normally and had normal muscles and joints.  When the Veteran was asked about childhood and adult illnesses, he mentioned several other problems but not knee problems and indicated that he had had no major injuries.  

On VA evaluation in October 2005, the Veteran was denied musculoskeletal swelling, weakness, and impaired motility and he was found to have a normal gait and normal muscle strength and movement for his age.   

The Veteran asserted in March 2010 that his current left knee condition happened in service and continued to now.   

Private left knee X-rays in September 2010 revealed left knee degenerative changes, and in October 2010, left knee degenerative joint disease was reported.  

The Veteran appeared to have been alleging, during his June 2014 hearing, that in-service duties associated with painting bridges, including carrying things that weighed as much as 1200 pounds, caused his current left knee disability.  

Pursuant to the Board remand, a VA examination was conducted in September 2014.  The examiner conducted a physical examination of the Veteran, noting that the Veteran did not remember any injury to his left knee in service, and concluded that it was less likely than not that the Veteran's current left knee disability was related to service, since the Veteran did not remember injuring it or getting treatment for it in service. 

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current arthritic left knee disability.  Service treatment records are unavailable.  The Veteran did not recall any specific injury or treatment of the left knee during service, but he did offer credible testimony that his duties in service including lifting heavy materials.  Left knee arthritis was not until many years after service.  No left knee problem was complained of or found during the Agent Orange examination covering a number of potential bodily problems in December 2000, and relevant clinical findings were normal at that time.  Moreover, no left knee disease or injury is shown at any time proximate to service, despite the fact that the Veteran apparently painted bridges in service and lifted heavy objects in doing so, and claimed in March 2010 that his current left knee condition happened in service and continued to now.  The examiner in September 2014, moreover, concluded that it was less likely than not that the Veteran's current arthritic left knee disability was related to service, in consideration of information and reasons mentioned above.  

From these facts, the Board reasonably infers that the Veteran has not had left knee symptoms since service, as he now asserts.  If he did have symptoms present since service then common sense leads to the conclusion that the December 2000 Agent Orange registry examination or October 2005 VA examination would have included some complaints of left knee problems.    

The only other evidence in the record concerning the etiology of the Veteran's left knee disorder is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for left knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


